456 N.W.2d 288 (1990)
235 Neb. 564
STATE of Nebraska, Appellee,
v.
Darren E. WRIGHT, Appellant.
No. 89-853.
Supreme Court of Nebraska.
June 8, 1990.
*289 Michael L. Munch, Asst. Sarpy County Public Defender, for appellant.
Robert M. Spire, Atty. Gen., and Wynn Clemmer, for appellee.
HASTINGS, C.J., and BOSLAUGH, WHITE, CAPORALE, SHANAHAN, GRANT, and FAHRNBRUCH, JJ.
FAHRNBRUCH, Justice.
Contending the evidence was insufficient to sustain his conviction for first degree trespass, Darren E. Wright appeals a district court for Sarpy County order that affirmed his Sarpy County Court conviction. We affirm.
In reviewing a criminal conviction, it is not the province of the Supreme Court to resolve conflicts in the evidence, pass on the credibility of witnesses, determine the plausibility of explanations, or weigh the evidence. Such matters are for the finder of fact, whose findings must be sustained if, taking the view most favorable to the State, there is sufficient evidence to support them. State v. Jones, 235 Neb. 1, 453 N.W.2d 447 (1990).
Taking the view most favorable to the State, the evidence reflects the following. Bellevue police were called to a disturbance at a residence at 1406 Wilshire Drive in Bellevue, Nebraska, on December 11, 1988, where the defendant's estranged wife was visiting. Defendant went to the residence to see his wife. Michael Barksdale, the defendant's brother-in-law, testified that the defendant was banging on the door of the Wilshire Drive residence. When Barksdale opened the door, Wright barged into the residence uninvited. According to Barksdale, Wright, with his hand underneath his clothing, proceeded to threaten some of the occupants, stating, "I got a bullet for you." Four witnesses testified that Wright was told to leave. The defendant refused to leave and had to be forcibly removed from the residence. Wright attempted to reenter the residence, but was prevented from doing so only through the efforts of Barksdale and at least one other person. Wright was subsequently arrested and charged with first degree trespass, a Class I misdemeanor.
After a bench trial to the Sarpy County Court, Wright was found guilty, sentenced to 18 months' probation and 6 days in the Sarpy County jail, and fined $100 plus court costs. Contending the evidence was insufficient to sustain his conviction, defendant appealed to the district court for Sarpy *290 County. The district court affirmed Wright's conviction and sentence.
A finding of guilty by the trier of fact will not be overturned on appeal unless it is based on evidence so lacking in probative force that it can be said as a matter of law that the evidence is insufficient to support a guilty finding. State v. Boham, 233 Neb. 679, 447 N.W.2d 485 (1989).
The burden is on the State to prove all essential elements of the crime charged. State v. George, 228 Neb. 774, 424 N.W.2d 350 (1988). In order to convict Wright of first degree trespass, it was incumbent upon the State to prove beyond a reasonable doubt that the defendant (1) entered or secretly remained in a building or occupied structure (2) with knowledge that he was not licensed or privileged to do so. See Neb.Rev.Stat. § 28-520(1) (Reissue 1989). Defendant barged his way into the Wilshire Drive residence uninvited, refused to leave when requested to do so, and had to be forcibly removed from the residence.
The evidence is sufficient to support Wright's conviction of first degree trespass.
AFFIRMED.